Opinion op the court by
JUDGE DuRELLE
Reversing.
This case is exactly similar to the case of Stone v. Mayo (this day decided, the opinion in which is here referred to), 55 S. W., 700, except that the question is raised of the jurisdiction of this court on the appeal, the amount involved being less than $200. But a judgment for mandamus is not a judgment for the recovery of money or personal property, and this court, therefore, under the statute, has. jurisdiction, the case not being within the ex ceptions of the statute. See Warren Co. Court v. Daniel, 2 Bibb, 573. The judgment is accordingly reversed for further proceedings consistent with the opinion in that case.